IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-13-00099-CR

JOHN PETER PULLIS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                       From the County Court at Law No. 1
                            McLennan County, Texas
                          Trial Court No. 2012-0889-CR1


                               MEMORANDUM OPINION


       John Peter Pullis was charged with the misdemeanor offense of violation of a

protective order. TEX. PENAL CODE ANN. § 25.07 (West Supp. 2012). It appears from the

clerk’s record that, after a jury found him guilty, Pullis entered a plea of guilty with the

benefit of a plea bargain agreement. He was sentenced in accordance with the plea

bargain to 275 days in jail.

       As a condition of the plea bargain, Pullis was required to waive his right to

appeal. Pullis also signed a waiver of his right to appeal, and the trial court noted on

the “Trial Court’s Certification of Defendant’s Right to Appeal” that Pullis had no right
of appeal and waived his right to appeal. Pullis and his attorney signed the plea

bargain agreement, the waiver of appeal, and the trial court’s certification. However,

less than a month later, Pullis’ attorney filed a notice of appeal.

         The State has moved to dismiss this appeal because Pullis waived his right to

appeal and the certification indicates that he had no right to appeal and waived his

right to appeal. See TEX. R. APP. P. 25.2(d); Monreal v. State, 99 S.W.3d 615, 622 (Tex.

Crim. App. 2003) (a valid waiver of appeal, whether negotiated or not, will prevent a

defendant from appealing without the consent of the trial court).

         According to the clerk’s record, Pullis does not have the trial court’s consent to

appeal. Further, there is no certificate in the record showing Pullis’ right to appeal. The

Clerk of this Court notified Pullis by letter dated April 10, 2013 that his appeal would be

dismissed unless a response was filed showing grounds for continuing the appeal. No

response has been filed.

         The State’s motion to dismiss is granted, and this appeal is dismissed. See TEX. R.

APP. P. 25.2(d).



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 13, 2013
Do not publish
[CR25]


Pullis v. State                                                                       Page 2